H — 1
El 6 de diciembre de 1989 el señor Fernando Faccio ob-tuvo un préstamo comercial y suscribió el pagaré corres-pondiente por la suma de $20,000 a favor del recurrido Banco Central Corporation (en adelante Banco Central). Faccio no pagó el préstamo como debía y el Banco Central instó demanda en cobro de dinero en contra suya, inclu-yendo como codemandados a la esposa de Faccio, la peti-cionaria Miriam Gelabert Alvarez y a la sociedad legal de gananciales integrada por ambos. Se alegó específicamente que se incluyó al cónyuge Gelabert, “quien es responsable del pago de dicho préstamo”. Nada se alegó con respecto a la sociedad legal de gananciales.
Faccio fue emplazado conforme a derecho el 18 de diciembre de 1990 en la Penitenciaría Estatal de Río Piedras. La peticionaria Gelabert fue emplazada el 7 de febrero de 1991. El 20 de junio de 1991 el demandante obtuvo una orden de embargo en aseguramiento de efecti-vidad de sentencia contra la residencia de la peticionaria. Las partes demandadas no comparecieron, por lo que la parte demandante solicitó la anotación de rebeldía al am-paro de la Regla 45.1 de Procedimiento Civil vigente, 32 L.P.R.A. Ap. III. No se incluyó declaración jurada alguna para sustentar la responsabilidad de las partes demanda-das, excepto el pagaré firmado solamente por Faccio que se incluyó con la demanda original y el cual tampoco contiene *1006ningún juramento. El Secretario anotó la rebeldía contra todos los demandados. El tribunal de instancia solicitó pro-yecto de sentencia mediante Orden de 5 de agosto de 1991. Sin trámite ulterior, dicho tribunal dictó sentencia el 23 de septiembre de 1991 y declaró con lugar la demanda, la cual le fue notificada a la parte peticionaria el 14 de octubre de 1991. El 31 de enero de 1992 la peticionaria pidió que se le relevara de los efectos de dicha sentencia por ser contraria a derecho y la acompañó con la correspondiente declara-ción jurada. El tribunal a quo declaró “no ha lugar” dicha moción de relevo de sentencia sin la celebración de vista.
La peticionaria acudió a nos oportunamente y formuló, en esencia, los mismos planteamientos que hizo en apoyo de su solicitud de relevo de sentencia, a saber: (1) que el pagaré no fue suscrito por ella; (2) que ni ella ni la sociedad legal de gananciales se beneficiaron con el préstamo que fue procurado para financiar gastos de la Corporación Fe-ria Development; (3) que la demanda no establece reclama-ción alguna contra la sociedad legal de gananciales, y (4) que el pagaré sometido en evidencia, por sí solo, constituye prueba de referencia no admisible en evidencia.
El 10 de abril de 1992 le concedimos a la parte recurrida un término de treinta (30) días para mostrar causa, si al-guna tuviere, por la cual no debíamos dejar sin efecto la sentencia en rebeldía en cuanto a la peticionaria y la socie-dad legal de gananciales. La parte recurrida ha contestado nuestro requerimiento y, estando en posición de resolver, procedemos a hacerlo.
H*H HH
Hemos señalado antes que en casos como el de autos, donde se invoca la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para pedir el relevo de una sentencia dic-tada en rebeldía, es necesario poner en balance el interés en dar por terminados los pleitos con el interés en que *1007éstos se resuelvan en sus méritos. Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283 (1988). Aquí la balanza se inclina a favor del ideal que reiteradamente hemos pro-clamado de que los casos se ventilen en sus méritos. Véanse: Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679 (1987); Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978).
Si bien es cierto que la peticionaria no ha justificado debidamente por qué no compareció a contestar la de-manda en su contra, esta falla suya no puede ser determi-nante frente a las otras circunstancias del caso. La peticio-naria tiene defensas contra la demanda en su contra que podrían ser meritorias, y ello es un factor clave que hemos reconocido en otros casos de relevo de sentencia. Véanse: Fine Art Wallpaper v. Wolff, 102 D.P.R. 451 (1974); Neptune Packing v. Wackenhut, supra. Además, la peticionaria soli-citó el relevo de la sentencia mucho antes de los seis (6) meses que provee la Regla 49.2 de Procedimiento Civil, supra, para ello. El tiempo que medió entre la notificación de la sentencia y la solicitud de relevo no fue excesivo. Más importante aún, varios aspectos de este caso fueron resuel-tos procesalmente hablando de un modo un tanto rígido en contra de la peticionaria. La sentencia en rebeldía se dictó sin vista, a pesar de que el tribunal de instancia no tenía prueba fehaciente en autos de la responsabilidad de la pe-ticionaria, y a pesar de que contra la sociedad legal de ga-nanciales, ni siquiera había alegaciones en la demanda. Igualmente, a pesar de las contundentes alegaciones que aparecen en la solicitud de relevo de la peticionaria y en su declaración jurada, la moción de relevo también fue adju-dicada sin vista.
Ala luz de las graves consecuencias que apareja para la peticionaria la ejecución de la sentencia ante nos y de nuestra norma de que las Reglas 45.3 y 49.2 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, deben interpretarse libe-ralmente y de que cualquier duda debe resolverse a favor *1008del que solicita que se deje sin efecto una anotación de rebeldía o una sentencia —Díaz v. Tribunal Superior, 93 D.P.R. 79 (1966)— se revoca la resolución recurrida y se devuelve el caso al tribunal de instancia para que la parte peticionaria tenga su día en corte. Se dicta sentencia que deje sin efecto la sentencia en rebeldía de 23 de septiembre de 1991 en cuanto a la peticionaria Gelabert Alvarez y la sociedad legal de gananciales.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Andréu Gar-cía y el Juez Asociado Señor Rebollo López concurrieron con el resultado sin opinión escrita. La Juez Asociada Se-ñora Naveira de Rodón disintió con opinión escrita, a la cual se unió el Juez Asociado Señor Hernández Denton.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

— O —